COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Angela G. Clough v. Bryan S. Ryan

Appellate case number:   01-21-00474-CV

Trial court case number: 101576-F

Trial court:             300th District Court of Brazoria County

        Appellant, Angela G. Clough, has filed a second “Unopposed Motion to Extend Time to
File Parties’ Notification to Court of Mediator and Motion to Extend Deadline to Conduct
Mediation.” Appellant’s motion is granted. The deadline for the parties to notify the Court of
their selection of mediator is December 13, 2021. The deadline for the parties to conduct
mediation is January 14, 2022.

       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                             Acting individually


Date: November 23, 2021